Order denying defendant’s motion for a bill of particulars reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. The defendant was entitled to the particulars sought by way of being apprised of what the plaintiff “ claimed ” respecting them in order that the issues of the trial may be narrowed and unnecessary surprise avoided. (Tilton v. Beecher, 59 N. Y. 176.) The bill of particulars is to be served within five days from service of a copy of the order herein. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Kapper, J., votes to affirm as to items of the notice numbered 2 and 7, and concurs in the reversal as to the remaining items; Davis, J., agrees with Kapper, J., that items 2 and 7 of the notice should not be allowed, and concurs in the reversal as to the other items except that as to items 1, 5 and 6 approximate dates or periods *855of time only should be required; being of opinion that in providing for the exact dates of particular events the items referred to are entirely too broad in then scope.